Title: From John Adams to William Stephens Smith, 15 October 1812
From: Adams, John
To: Smith, William Stephens



Dear Sir
Quincy October 15th. 1812

I have received, and read with—Sensations of grief and joy and Reflections of, (what shall I say approbation and disapprobation or of pride and humiliation?) the Letter you wrote me on the 5th with all its enclosed papers.
There seems to be, an irreversable decree against me, and every Being who has a drop of my blood in his or her Veins.
There is a tide in the Affairs of Men
Which taken at the flood leads one to fortune,
Omitted, all the Voyage of Life is bound in Shallows.
I have had my tide and omitted it. You have had your tide and omitted it. John Quincy has had his tide and omitted it. Charles had his tide, and O God! I wish I could Say he did no worse than Omitt it. Thomas has had his tide and Omitted it.
Yet I have done every thing in my power, for the Education of my Children, and their Support in Life.—But after all, what am  I, and what are my Posterity, to Eight Millions of People in America? to the unnumbered Millions of Mankind? to the innumerable Millions of Worlds that Compose the Universe? My Lot is as fair as is consistent with the good of the whole. therefore  Sobrius et contentus est, John?
I submit therefore with humble Resignation; and had rather be reduced myself and see all my Posterity reduced, to live on Oat meal and Potatoes, like the Manufacturers of Great Britain, at this moment, than see them in Affluence and Luxury, acquired by the Sacrifice of Principle, treachery to Friendship, or meanness of Sentiment.
You have gone as far, and no farther, than becomes you, in Offers of Services
Your Conversation with Hull, in October 1811, throws more light on the inglorious affair of Detroit, than all that I have read or heard upon that subject. You ought to be extremely cautious, that every Word of that Dialogue be Strictly true and correct. It would ruin Hull forever; I dare not Communicate it. It would not wholly exonorate the Administration, however for they ought not to have credited such improbable Facts, without other Evidence than the testimony of Hull.—Our civil as well as military Gentleman have been too Credulous. They bona fide thought all Canada Ennemies to Monarchy Nobility and Hierarochy, and as all ardent determined and implacable Republicans as themselves. Canada will not be an easy Conquest.
The Lieutenant Governor, Major General, Lord Mayor Clinton must be very “Clever” to Unite Such discordant Parties and clashing Interests. But the Devil himself could not see through Chaos. Bid Caroline read to you Miltons description of his Passage. It will give you an Idea of the Progress of a President of the United States: whether he has the best Head and the best heart, or the worst. Gabriel could not have performed the Journey more agreeably or more successfully than Satan.
Unmasked Ambition Avarice and Selfishness, have appeared in so many Instances, and been so Successful even in Forreigners, Such as Hamilton Gallatin, Duane & that I cannot wonder at the Instances of Burr and De Witt. Such Examples of Intrigue and Corruption in a Government so Democratical. Shews that this Government will last as long as it shall please God. We must Support and presereve it as long as We can.—
I hear a Language, among the Federalists, which is quite unaccustomed to my Ears, and Shocking to my heart and Soul. Corruption, avowed, as necessary, with many lamentations, pathetic lamentations, that the most pure, virtuous and religious Men in the Nation, as they Say the Federalists undoubtedly are. As well as the most wealthy learned and ingenious, Should be reduced to the dire necessity of having recourse to avowed open Corruption. But So it is.”
To be sure they can quote Cato, as an Authority, for he Said “In corroupta civitate, corruptio est civita.” But I did not expect to live to hear the Sentance of Jugurtha against Rome, pronounced against our pure and virtuous American Republick by Men of all Science Litterature Taste Genius Wealth Virtue and Piety in the Nation as they modestly declare themselves to be, “Urbem venalem, mature perituram, Si modo Emptorem invenerit.”
What shall I say to you, of Henry Lee. you know him. I know him such a mixture of Sense and Stupidity, of Wisdome and Folly, of Learning and Ignorance, of Generosity and meanness, of Impudence and Modesty, and what is more enigmatical Still of Wealth and Poverty, of Frankness and Hypocricy, was never before Jumbled together in any human Character. I am well informed that this Man at Washington last Winter was bellowing out for War with Great Britain. But disappointed, in not being employed: to regain his lost Credit with the Federalists he engaged in Defence of Hanson Wagner and their Newspapers first sett on foot by Tem P.
That Baltimore Transaction will never be honestly told to Posterity. The Military Gentlemen you so often meet and indeed you can meet none who have not heard your name) who are so often free with their Compliments and their Wishes, that you were with them. Why do they Say these Things to you? Is it in your Power to appoint yourself? these are the common Compliments of Conversation. They cost nothing and are worth nothing—.
I know not whether Hull can have a Court Marshall or a Court of Inquiry, while he is a Prisoner of War. But at present it appears to me, as it has done from the Beginning that the Whole System of the Conquest of Canada has been in Congress, in the Executive departments and in the Military; Execution, the most perfect Complication of Blunders, the most complete Concatination of Absurdities that I ever witnessed or read. Yet I see no Probability that De Wit, would do better or any other Man. We must be disgraced and whipped into common sense. It was my constant Maxim through our Revolutionary War, We Shall blunder through, and it is my Opinion Still. We Shall blunder through. We did not blunder less in the Revolution. Congress blundered in 1774.5.6.7.8.9. 1780.1.2.3. Our Armies blundered. Our Ambassadours blundered. I wish Hamilton had written his threatened History of Washingtons Battles and  Campaines. The Battle of Bunkers Hill was a blunder, The whole Reign of George the third has been a blunder, the whole Life of Bonaparte has been a blunder. In short the whole History of Mankind from the Fall of Adam has been a Tissue of Blunders.
But to be Serious I see no prospect of Uniting this Nation in any other Man better than in Madison. To turn him out, at this time would be such a Wound to all the Southern and Western States. who are now the great Sufferers by the War, and in the most distress and danger, that I know not what would be the Consequence.
My Love to all. 
John Adams.